Case 1:10-cr-00433-KAM Document 186 Filed 12/06/19 Page 1 of 3 PagelD #: 1192

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA .
-V.- 10 CR 433 (KAM)
JONATHAN BRAUN, DECLARATION
Defendant.
xX

 

JOHN MERINGOLO says under penalty of perjury per 28

U.S.C. § 1746:
1. Jaman attorney admitted to practice in this Court.
2. Irepresented Jonathan Braun in the captioned case.

3. I submit this affidavit in support of Mr. Braun’s motion to
vacate his 10-year sentence based on ineffective assistance of counsel.

4. Prior to Mr. Braun’s May 28, 2019 sentencing, I was
unaware of the Aug. 2018 and April 2019 anonymous letters filed
against him with this Court.

5. I was unaware of the anonymous letters, filed under seal,
because copies were forwarded by the prosecutor and the Court’s Case

Manager to an email address (john@meringoloesq.com) that I don’t

 

normally use. In addition, I took several weeks off — to recuperate from
Case 1:10-cr-00433-KAM Document 186 Filed 12/06/19 Page 2 of 3 PagelD #: 1193

grueling back-to-back trials and attend to a medical emergency — ahead
of my May 11, 2019 wedding.

6. Unaware of the letters’ existence, I never disclosed it to Mr.
Braun or reviewed them with him. Nor did I discuss with him the
letters’ contents or a potential response.

7. Mr. Braun’s case was before the court roughly nine years,
and his sentencing was postponed multiple times. Though his ultimate
sentencing hearing was to take place while I was honeymooning in
Europe, I did not seek to postpone it again.

8. Rather, expecting the sentencing to be routine and

   
   

uneventful —
I had a young associate attorney, Anjelica
Cappellino, handle it in my absence.

9. Unaware of the anonymous letters’ existence, I never
disclosed it to Ms. Cappellino or reviewed them with her either. Nor did

I discuss with her the letters’ contents or a potential response.
Case 1:10-cr-00433-KAM Document 186 Filed 12/06/19 Page 3 of 3 PagelD #: 1194

WHEREFORE, for the reasons stated in the accompanying
memorandum, I respectfully ask this Court to vacate the 10-year

sentence previously imposed and sentence Mr. Braun anew.

ue

JOHN MERINGOLO

Dated: Brooklyn, New York
Oct. 1, 2019

 
